    Case 4:20-cv-00052-ALM-KPJ Document 17 Filed 07/23/20 Page 1 of 1 PageID #: 174



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     MAURICE ANTIONE HALL, #1621177                   §
                                                      §
     VS.                                              §                 CIVIL ACTION NO. 4:20cv52
                                                      §
     DIRECTOR, TDCJ-CID                               §

                                                 ORDER
            The above-entitled and numbered civil action was referred to United States Magistrate Judge

     Kimberly C. Priest Johnson. The Initial Report and Recommendation of the Magistrate Judge

     contains proposed findings of fact and recommendations for the disposition of Petitioner’s motion

     for summary judgment (Dkt. #11). The Report (Dkt. #14) was presented for consideration, and no

     objections were filed. The Court concludes that the findings and conclusions of the Magistrate Judge
.    are correct. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

     as the findings and conclusions of the Court.

            It is accordingly ORDERED that Petitioner’s motion for summary judgment (Dkt. #11) is

     DENIED.

           SIGNED this 23rd day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
